DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 13, 14, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kuczynski (U.S. Patent 7,608,112).
	Kuczynski discloses a device (see Figure 3) comprising a head member (44), a spacer (70) moveable relative to the head, a shaft (80), and a femoral stem (40), wherein the spacer is moveable relative to the femoral stem. The head member includes a first end, a second end, a lengthwise axis, and a main body including an articulating surface and a first recess (76) extending from the first end to the second end along the lengthwise axis. The spacer is disposed within the first recess of the head member and is movable between a first position (for example see Figure 10) and a second position (for example see Figure 11). The shaft is moveable between a first position (for example see Figure 10) and a second position (for example see Figure 11), wherein movement between the positions moves the spacer between the spacer positions. The femoral stem includes a first end and a second end, wherein the second end is a first distance from the head when the shaft is in the first position and the second end is a different second distance from the head when the shaft is in the second position, wherein the shaft is moveably disposed within the head member and the 

    PNG
    media_image1.png
    590
    516
    media_image1.png
    Greyscale
  
	Kuczynski discloses a method comprising the steps of providing a device as discussed above, wherein the device further includes a locking member (132), implanting the femoral stem into a femur, positioning the head member on the femoral stem, moving the shaft in a first direction to move the head member from the femoral stem to a desired offset, moving the shaft in a second direction to move the head member towards the femoral stem, obtaining a femoral head implant corresponding to .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Kuczynski (U.S. Patent 7,608,112) in view of Barnes (U.S. Patent 5,156,624).
	Kuczynski discloses the invention as claimed except for the femoral stem being made from a first material and the head member being made from a second material. Barnes teaches a device comprising a femoral stem (12) made from titanium and a head member (16) made from cobalt-chrome alloy. It would have been obvious to one having ordinary skill in the art at the time the invention was provide the device of Kuczynski wherein the femoral stem is made from a first material, such as titanium, and wherein the head member is made from a second material, such as cobalt-chrome alloy, in view of Barnes, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.




Allowable Subject Matter
Claim 19 is allowed.
Claims 6-12 and 15-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for cited references the examiner felt were relevant to the application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas Woodall whose telephone number is (571) 272-5204. The examiner can normally be reached on Monday-Friday 8am to 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Kevin Truong, at (571. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/NICHOLAS W WOODALL/Primary Examiner, Art Unit 3775